     Case 2:20-cr-00579-SVW Document 550 Filed 06/20/21 Page 1 of 18 Page ID #:6495



1     TRACY L. WILKISON
      Acting United States Attorney
2     SCOTT M. GARRINGER
      Assistant United States Attorney
3     Chief, Criminal Division
      SCOTT PAETTY (Cal. Bar No. 274719)
4     CATHERINE AHN (Cal. Bar No. 248286)
      BRIAN FAERSTEIN (Cal. Bar No. 274850)
5     Assistant United States Attorneys
      Major Frauds/Environmental and Community Safety Crimes Sections
6          1100/1300 United States Courthouse
           312 North Spring Street
7          Los Angeles, California 90012
           Telephone: (213) 894-6527/2424/3819
8          Facsimile: (213) 894-6269/0141
           E-mail:    Scott.Paetty@usdoj.gov
9                     Catherine.S.Ahn@usdoj.gov
                      Brian.Faerstein@usdoj.gov
10
      JOSEPH BEEMSTERBOER
11    Acting Chief, Fraud Section
      Criminal Division, U.S. Department of Justice
12    CHRISTOPHER FENTON
      Trial Attorney, Fraud Section
13    Criminal Division, U.S. Department of Justice
           1400 New York Avenue NW, 3rd Floor
14         Washington, DC 20530
           Telephone: (202) 320-0539
15         Facsimile: (202) 514-0152
                      E-mail: Christopher.Fenton@usdoj.gov
16
      Attorneys for Plaintiff
17    UNITED STATES OF AMERICA
18                            UNITED STATES DISTRICT COURT

19                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

20    UNITED STATES OF AMERICA,                No. CR 20-579(A)-SVW

21               Plaintiff,                    GOVERNMENT’S MOTION IN LIMINE TO
                                               PRECLUE EVIDENCE OR ARGUMENT
22                     v.                      REGARDING STATE INVESTIGATION AND
                                               PROSECUTION
23    RICHARD AYVAZYAN,
        aka “Richard Avazian” and
24          “Iuliia Zhadko,”
      MARIETTA TERABELIAN,
25      aka “Marietta Abelian” and
            “Viktoria Kauichko,”
26    ARTUR AYVAZYAN,
        aka “Arthur Ayvazyan,” and
27    TAMARA DADYAN,
      MANUK GRIGORYAN,
28      aka “Mike Grigoryan,” and
     Case 2:20-cr-00579-SVW Document 550 Filed 06/20/21 Page 2 of 18 Page ID #:6496



1           “Anton Kudiumov,”
      ARMAN HAYRAPETYAN,
2     EDVARD PARONYAN,
        aka “Edvard Paronian” and
3           “Edward Paronyan,” and
      VAHE DADYAN,
4
      Defendants.
5

6          Plaintiff United States of America, by and through its counsel
7     of record, the Acting United States Attorney for the Central District
8     of California, Assistant United States Attorneys Scott Paetty,
9     Catherine S. Ahn, and Brian Faerstein, and Department of Justice
10    Trial Attorney Christopher Fenton, hereby files this motion in limine
11    seeking to preclude evidence and argument, including through the
12    testimony of Los Angeles Police Department Detective Lyle Barnes and
13    Federal Bureau of Investigation Special Agent Justin Palmerton,
14    regarding the State of California’s investigation and prosecution in
15    People of the State of California v. Tamara Dadyan et al.
16         This motion is brought pursuant to Rules 401, 402, and 403 of
17    the Federal Rules of Evidence and is based upon the attached
18    //
19    //
20    //
21

22

23

24

25

26

27

28

                                              2
     Case 2:20-cr-00579-SVW Document 550 Filed 06/20/21 Page 3 of 18 Page ID #:6497



1     memorandum of points and authorities, the files and records in this

2     case, and such further evidence and argument as the Court may permit.

3      Dated: June 20, 2021                Respectfully submitted,

4                                          TRACY L. WILKISON
                                           Acting United States Attorney
5
                                           SCOTT M. GARRINGER
6                                          Assistant United States Attorney
                                           Chief, Criminal Division
7

8                                                /s/
                                           SCOTT PAETTY
9                                          CATHERINE S. AHN
                                           BRIAN FAERSTEIN
10                                         Assistant United States Attorneys
                                           CHRISTOPHER FENTON
11                                         Department of Justice Trial Attorney
12
                                           Attorneys for Plaintiff
13                                         UNITED STATES OF AMERICA

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              3
     Case 2:20-cr-00579-SVW Document 550 Filed 06/20/21 Page 4 of 18 Page ID #:6498



1                                   TABLE OF CONTENTS

2     TABLE OF CONTENTS...................................................i

3     TABLE OF AUTHORITIES...............................................ii

4     MEMORANDUM OF POINTS AND AUTHORITIES................................1

5     I.    INTRODUCTION...................................................1

6     II.   RELEVANT BACKGROUND............................................2

7           A.   The State of California Mortgage Fraud Investigation
                 and Prosecution...........................................2
8
            B.   Defendant Richard Ayvazyan’s Prior Baseless
9                Accusations Regarding the Federal Government’s
                 Purported Instigation of the State Case...................4
10
            C.   Anticipated Defense Case..................................5
11
      III. ARGUMENT.......................................................6
12
            A.   Evidence Regarding the State Case is Not Relevant to
13               the Charges Here Under Rules 401 and 402..................6

14          B.   Any Limited Probative Value Regarding the State Case
                 is Substantially Outweighed by Multiple Dangers Under
15               Rule 403..................................................8

16    IV.   CONCLUSION....................................................13

17

18

19

20

21

22

23

24

25

26

27

28
                                              i
     Case 2:20-cr-00579-SVW Document 550 Filed 06/20/21 Page 5 of 18 Page ID #:6499



1                                 TABLE OF AUTHORITIES

2     CASES

3     Dicks v. United States, Civil Action No. 09-2614, 2010 WL
           11484356 (E.D. Pa. Sept. 8, 2010).............................10
4
      United States v. Hite, 769 F.3d 1154 (D.C. Cir. 2014)..............10
5
      United States v. Jimenez, 513 F.3d 62 (3d Cir. 2008)...........10, 11
6
      United States v. Lupton, 620 F.3d 790 (7th Cir. 2010)..............10
7
      United States v. Rewald, 889 F.2d 836 (9th Cir. 1989)........8, 9, 11
8
      United States v. Sarno, 73 F.3d 1470 (9th Cir. 1995)................9
9
      RULES
10
      Federal Rule of Evidence 401..................................1, 6, 8
11
      Federal Rule of Evidence 402..................................1, 6, 8
12
      Federal Rule of Evidence 403.................................1, 8, 12
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             ii
     Case 2:20-cr-00579-SVW Document 550 Filed 06/20/21 Page 6 of 18 Page ID #:6500



1                        MEMORANDUM OF POINTS AND AUTHORITIES

2     I.   INTRODUCTION

3          The government respectfully moves in limine to preclude

4     defendants from presenting evidence or argument, including through

5     witnesses called during the defense case, regarding the State of

6     California’s investigation and prosecution in People of the State of

7     California v. Tamara Dadyan et al. (the “State Case”).

8          Defendant Richard Ayvazyan has previously alleged – falsely and

9     with no foundation – that the federal government caused the State of
10    California (the “State”) to draw up a 99-page, 133-count indictment
11    against him and codefendants Artur Ayvazyan and Tamara Dadyan (as
12    well as nine other people not charged in this federal case) in a
13    purported attempt to stymie his preparation for trial in this case.
14    These allegations are false.       The State Case arose out of an entirely
15    separate alleged mortgage and clean energy loan fraud scheme going
16    back at least six years before the COVID-19 disaster relief loan
17    fraud scheme at issue here.      The State exercised its independent
18    prosecutorial discretion in bringing charges relating to the

19    factually and temporally distinct fraud scheme at the heart of its

20    case.   Evidence or argument pertaining to the unrelated State Case is

21    irrelevant to this case, and should be precluded as inadmissible

22    under Federal Rules of Evidence 401 and 402.

23         Moreover, any probative value of any such evidence is

24    substantially outweighed by numerous dangers under Rule 403.            The

25    practical effect of permitting testimony and argument about a

26    completely separate case involving a different conspiracy will be to

27    confuse the jury.     Such confusion is especially problematic in light

28
                                              1
     Case 2:20-cr-00579-SVW Document 550 Filed 06/20/21 Page 7 of 18 Page ID #:6501



1     of the jury instruction (and verdict form) sought by defendant

2     Richard Ayvazyan regarding single conspiracies versus multiple

3     conspiracies.      (See ECF 372, Defense Proposed Instruction Nos. 2, 7,

4     9; ECF 547.)      Evidence or argument regarding the State Case will no

5     doubt mislead the jury and possibly suggest that, if the jury were to

6     agree that there was a separate conspiracy in the State Case, then

7     the jury could not find defendant Richard Ayvazyan guilty in this

8     case.      This is, of course, not the law and the government

9     respectfully requests that the Court issue an affirmative ruling
10    limiting the scope of testimony to prevent such confusion.
11          Accordingly, for the reasons explained herein, defendants should

12    be precluded from offering evidence or argument regarding the

13    investigation and prosecution of the State Case.

14    II.   RELEVANT BACKGROUND

15          A.      The State of California Mortgage Fraud Investigation and
                    Prosecution
16

17          In late April and early May 2021, authorities from the State of

18    California (the “State”) arrested three defendants in this case –

19    defendants Tamara Dadyan (“T. Dadyan”), Richard Ayvazyan (“R.

20    Ayvazyan”), and Artur Ayvazyan (“A. Ayvazyan”) – along with numerous

21    others in connection with a longstanding investigation and

22    prosecution brought by the State.       (See Indictment, People of the

23    State of California v. Tamara Dadyan, et al., filed April 26, 2021

24    (“State Ind.”). 1)

25          Specifically, the State has charged the defendants in its case

26    with “allegedly operating a sophisticated mortgage fraud and green

27

28          1See https://oag.ca.gov/system/files/attachments/press-
      docs/Indictment%2020210426.pdf.
                                         2
     Case 2:20-cr-00579-SVW Document 550 Filed 06/20/21 Page 8 of 18 Page ID #:6502



1     loan scheme . . . [that] resulted in a loss of approximately $15

2     million” between approximately 2014 and 2020.         (See State of

3     California Department of Justice, Office of the Attorney General,

4     Press Release, “Attorney General Bonta Announces Arrests and

5     Arraignment in $15 Million Mortgage Fraud and Green Loan Scheme in

6     Southern California,” May 3, 2021 (“State Press Release”). 2)           The

7     State’s 133-count indictment names twelve defendants and is

8     predicated on at least a six-year fraud scheme that began more than

9     half-a-decade before COVID-19 and the CARES Act-related fraud at the
10    heart of the instant case.      (See State Ind.)
11         As described further in the State’s Press Release, the charges

12    in the State Case center upon “a scheme that used stolen identities

13    to obtain mortgage and green loans, which were wired to bank accounts

14    [the defendants] controlled.       As a part of their scheme, they

15    allegedly exploited the Ygrene Energy Fund and Renew Funding,

16    companies that provide funding to licensed contractors for energy-

17    efficient home improvements for homeowners.         The defendants also

18    allegedly used their false identities to obtain mortgage loans from

19    conventional banks and hard money lenders for years, culminating in a

20    loss of $15 million.”     (See State Press Release.)

21         According to the State’s indictment and Press Release, the State

22    Case involves a substantial amount of evidence and information going

23    back many years, including testimony provided by at least 47

24    witnesses who appeared before the grand jury in the State

25    proceedings.    (See State Ind. at 99.)

26

27

28         2 See https://oag.ca.gov/news/press-releases/attorney-general-
      bonta-announces-arrests-and-arraignment-15-million-mortgage.
                                         3
     Case 2:20-cr-00579-SVW Document 550 Filed 06/20/21 Page 9 of 18 Page ID #:6503



1          B.       Defendant Richard Ayvazyan’s Prior Baseless Accusations
                    Regarding the Federal Government’s Purported Instigation of
2                   the State Case

3          In his reply in support of his motion to dismiss for

4     prosecutorial misconduct (ECF 329), defendant R. Ayvazyan made a

5     series of false and groundless allegations regarding the federal

6     government’s 3 supposed role in prompting the State to bring charges

7     in the State Case.

8          Defendant R. Ayvazyan erroneously claimed, among other things,

9     that:
10              •   the “government decided to bring charges in a years-old
11                  FBI-state investigation,” (ECF 329 at 3);
12              •   the “government responded to the Court’s April 16 ruling
13                  [setting trial for June 15] by having the state government

14                  charge Ayvazyan and co-defendants Tamara Dadyan and Artur
15                  Ayvazyan in a state indictment, arrest them, and seek
16                  draconian state detention orders that would inhibit the
17                  defendants’ abilities to prepare for a June 15 federal
18                  trial,” (id.);

19              •   “federal and state authorities have conspired to undermine
20                  Court orders and Ayvazyan’s fundamental rights,” (id. at

21                  4);

22              •   the “circumstantial evidence strongly implies that the
23                  state government arrested and charged Ayvazyan after a

24                  years-long investigation at the behest of the federal

25                  government,” (id. at 4); and

26

27

28         3 To avoid confusion, the use of “government” herein refers to
      the federal government, not including State and local authorities.
                                         4
     Case 2:20-cr-00579-SVW Document 550 Filed 06/20/21 Page 10 of 18 Page ID #:6504



1                •   the “government aggressively pushed for Ayvazyan’s
2                    detention (and that of his co-defendants) in the state case

3                    knowing that it would detract from federal trial

4                    preparation, force another continuance, or coerce

5                    defendants into pleading.”     (Id. at 5.)

6           All of these accusations were and are false, as the government

7     explained in its sur-reply to defendant R. Ayvazyan’s brief.            (ECF at

8     334.)      The Court denied defendant’s motion to dismiss.       (ECF 343.)

9           C.       Anticipated Defense Case
10          Defendant R. Ayvazyan has informed the government and the Court
11    that he intends to call at least two witnesses as part of his defense
12    case:      (1) Los Angeles Police Department (“LAPD”) Detective Lyle
13    Barnes; and (2) Federal Bureau of Investigation (“FBI”) Special Agent
14    Justin Palmerton.
15          The government understands that Detective Barnes was part of the

16    law enforcement team that conducted the investigation leading to the

17    charges in the State Case.       Detective Barnes’s primary contact with

18    the government in relation to the federal charges currently being

19    tried was his provision of assistance to federal authorities in the

20    execution of a search warrant in the Federal Case at defendants A.

21    Ayvazyan’s and T. Dadyan’s residence on Weddington Street in Tarzana

22    on November 5, 2020, on a day when law enforcement executed six other

23    federal premises search warrants.         In addition, as the government

24    disclosed to defendants within days of the State making arrests in

25    the State Case, the LAPD referred the underlying mortgage fraud

26    investigation in the State Case to the FBI in 2017, but federal

27    authorities ultimately did not bring charges relating to that

28    investigation.       (See ECF 331-3.)

                                                5
     Case 2:20-cr-00579-SVW Document 550 Filed 06/20/21 Page 11 of 18 Page ID #:6505



1           The government expects that defense counsel will attempt to

2     question one or both of these witnesses and offer evidence regarding

3     the investigation and prosecution of the State Case.           For the

4     following reasons, defendants should be precluded from doing so.

5     III. ARGUMENT

6           A.    Evidence Regarding the State Case is Not Relevant to the
                  Charges Here Under Rules 401 and 402
7

8           Defendant R. Ayvazyan has attempted previously, based on

9     speculation and false accusations, to draw a connection of
10    consequence between the State Case and the government’s prosecution
11    in this case (hereinafter the “Federal Case”).          To the contrary, the
12    State exercised its independent prosecutorial authority to
13    investigate and address violations of state law that are wholly
14    separate from the violations of federal law addressed in the
15    superseding indictment in the Federal Case.          The State Case does not
16    bear on a “fact . . . of consequence in determining the action” and
17    thus is irrelevant and inadmissible under Federal Rules of Evidence
18    401 and 402.    Fed. R. Evid. 401, 402.

19          The charges in the Federal Case arise out of a scheme to submit

20    fraudulent COVID-19 disaster relief loan applications and launder the

21    proceeds of those fraudulently-obtained loans.          (See ECF 154.)     These

22    loans were made available through the Paycheck Protection Program

23    (“PPP”) and Economic Injury Disaster Loan (“EIDL”) program following

24    the passage of the CARES Act in March 2020.          (Id. at ¶¶ 10-18.)     The

25    bank/wire fraud and money laundering conspiracies charged in this

26    case are alleged to have begun “no later than in or around March

27    2020,” when loans through the PPP and EIDL programs first became

28

                                              6
     Case 2:20-cr-00579-SVW Document 550 Filed 06/20/21 Page 12 of 18 Page ID #:6506



1     available in response to the economic dislocations of the COVID-19

2     pandemic.    (Id. at 30, 53.)

3           The 133-count indictment in the State Case, on the other hand,

4     alleges mortgage fraud, grand theft by false pretenses, and forgery,

5     among other California state offenses, relating to conduct alleged to

6     have taken place predominantly between 2014 and 2019, well before the

7     onset of the COVID-19 pandemic. 4      (See generally State Ind.)       The

8     State Case appears to focus upon a scheme involving the swindling of

9     money through “energy-efficient home improvement” loans and
10    traditional mortgage fraud (see State Press Release) – matters
11    unrelated to the PPP/EIDL loans targeted by defendants at the heart

12    of the Federal Case.      While the State’s indictment references certain

13    purported business names that also appear to pertain to entities in

14    the Federal Case, including “Secureline Realty and Funding” and

15    “Fiber One,” the allegations in the State Case involving these

16    entities relate to conduct in 2016 and 2017, respectively,

17    significantly predating the charges in the Federal Case and

18    necessarily unrelated to COVID-19 disaster relief loans.            (See, e.g,

19    State Ind., Count 14, Overt Act 14; id., Count 65, Overt Act 8.)

20          The government anticipates the defense will argue that these and

21    possibly other stolen or synthetic individual or business entities

22    were used by defendants in connection with both the PPP/EIDL loan

23    fraud scheme alleged here and the separate mortgage and green loan

24    fraud scheme charged by the State.        That does not import relevance

25    from the factually and temporally distinct allegations in the State

26

27          4The state indictment reflects a few allegations as late as
      January 23, 2020 and February 4, 2020 (see State Ind., Counts 42-44,
28    97-99), which still predate passage of the CARES Act in late March
      2020 and the charges in the Federal Case.
                                         7
     Case 2:20-cr-00579-SVW Document 550 Filed 06/20/21 Page 13 of 18 Page ID #:6507



1     Case to matters “of consequence in determining” guilt in the Federal

2     Case.      Fed. R. Evid. 401.   Defendants’ use of some of the same stolen

3     or synthetic identities to perpetrate two wholly separate fraudulent

4     schemes - carried out at different times, targeting different

5     victims, and involving at least nine different co-conspirators – is

6     reflective of the overall breadth of their fraudulent activities, not

7     a common scheme or plan with the PPP/EIDL scheme alleged in this

8     case.      The defense has not proffered any credible and material basis

9     for drawing such a connection – aside from its past false accusations
10    about the government purportedly attempting to influence the
11    direction of the State’s prosecution.
12          Because the mortgage and green loan fraud scheme alleged in the

13    State Case is not relevant to any fact of consequence at trial, the

14    Court should find that evidence regarding the State Case is

15    inadmissible on this basis alone.        Fed. R. Evid. 401, 402.

16          B.      Any Limited Probative Value Regarding the State Case is
                    Substantially Outweighed by Multiple Dangers Under Rule 403
17

18          Even if the State Case bore some relevance to the charges in the

19    Federal Case based on the overlapping possession or use of certain

20    fraudulent identities, any limited probative value regarding the

21    allegations in the State Case to the charges here is substantially

22    outweighed by multiple concerns under Federal Rule of Evidence 403,

23    including the danger of confusing the issues, misleading the jury,

24    undue delay, wasting time, and unfair prejudice.          Fed. R. Evid. 403.

25    “Rule 403 recognizes that as the probative value of evidence

26    decreases, the potential increases for it to be substantially

27    outweighed by the dangers identified in the rule.”           United States v.

28    Rewald, 889 F.2d 836, 853 (9th Cir. 1989).         This disparity between

                                              8
     Case 2:20-cr-00579-SVW Document 550 Filed 06/20/21 Page 14 of 18 Page ID #:6508



1     the minimal (or non-existent) probative value and the Rule 403

2     concerns is especially pronounced in this case.

3           First, allowing defendants to introduce evidence regarding the

4     allegations and circumstances underlying the State Case undoubtedly

5     will confuse the issues and mislead the jury.          The government’s case,

6     as it has been presented to the jury during this trial, focuses upon

7     the period of time starting in March 2020 when PPP and EIDL loans

8     were first made available to the public.         The scope of the evidence

9     has been limited to defendants’ use of these two programs to submit
10    fraudulent loan applications and launder the millions of dollars in
11    proceeds during 2020 and into 2021.         The introduction of evidence
12    regarding a wholly separate scheme or schemes, going back to at least
13    2014 and involving a factually distinct set of circumstances, would
14    “require delving into particular transactions and events that are far
15    afield from this prosecution.”       Rewald, 889 F.2d at 836 (affirming
16    exclusion of defense proposed evidence where “[a]dmission of this

17    evidence posed the substantial risk of permitting the trial to

18    degenerate into an unfocused presentation of facts and testimony that

19    would confuse the issues and mislead the jury”); see also United

20    States v. Sarno, 73 F.3d 1470, 1488-89 (9th Cir. 1995) (“Evidence of

21    a ‘grand conspiracy’ might well have (as the district court here

22    concluded) induced confusion in the minds of the jury and distracted

23    them from the true issue [in the case].”).

24          Courts recognize that evidence relating to separate

25    investigations and cases, including state cases not directly related

26    to a federal prosecution, present a significant danger of confusing

27    the issues and misleading the jury under Rule 403.

28

                                              9
     Case 2:20-cr-00579-SVW Document 550 Filed 06/20/21 Page 15 of 18 Page ID #:6509



1           For example, in United States v. Jimenez, the Third Circuit

2     affirmed a district court’s limitation of the defense’s cross-

3     examination of a bank witness concerning the bank “being investigated

4     by the state district attorney in another totally unrelated matter.”

5     513 F.3d 62, 76 (3d Cir. 2008).        The court limited cross-examination

6     of the witness under Rule 403 where the “unrelated investigation

7     occurred years after the investigation of the actions at issue [in

8     the federal case]” and the witness had “little knowledge of the other

9     investigation.”     Id.   The court found that the “marginal relevance
10    and the risk of delay and confusion created by a mini-trial to

11    explain the evidence” supported the district court’s limitation under

12    Rule 403.    Id.   See also United States v. Hite, 769 F.3d 1154, 1171-

13    72 (D.C. Cir. 2014) (affirming exclusion of prior testimony of

14    government witness which “could only be fairly understood in the

15    context of the specific chats that had taken place in . . . two

16    prior, unrelated cases,” presenting “potential for jury confusion”);

17    United States v. Lupton, 620 F.3d 790, 800 (7th Cir. 2010) (affirming

18    exclusion of defense expert witness testimony regarding state

19    statutes that were “relevant to [defendant’s] defense” but

20    “tangential to the crucial questions the factfinder had to answer,”

21    and “[t]estimony about them would have been of limited value at best

22    and unduly confusing at worst”); Dicks v. United States, Civil Action

23    No. 09-2614, 2010 WL 11484356, at *6 (E.D. Pa. Sept. 8, 2010)

24    (excluding evidence regarding separate investigation and three civil

25    lawsuits where admission would have “redirected the focus of

26    Petitioner’s trial, creating several mini-trials” and “distracting

27    and confusing the jury”).

28

                                             10
     Case 2:20-cr-00579-SVW Document 550 Filed 06/20/21 Page 16 of 18 Page ID #:6510



1           The same concerns apply with equal force here.          Allowing the

2     defense to introduce evidence of the State Case, including through

3     the examination of Detective Barnes, would require “a mini-trial to

4     explain the evidence” in order to avoid juror confusion about

5     unrelated issues injected into the trial during the defense case.

6     Jimenez, 513 F.3d at 76.      There is a substantial risk that doing so

7     would cause the trial to “degenerate into an unfocused presentation

8     of facts and testimony that would confuse the issues and mislead the

9     jury.”    Rewald, 889 F.2d at 853.
10          Second, admission of evidence about the State Case would cause

11    undue delay and waste time.       If the defense were permitted to open

12    the door and elicit testimony from Detective Barnes about the State

13    Case, the government would need to complete the picture, whether

14    through questioning Detective Barnes more extensively about his

15    knowledge of the State Case and/or putting on additional witnesses on

16    rebuttal. 5   See Rewald, 889 F.2d at 853 (“Of course, the government

17    would be permitted to offer rebuttal evidence, thereby further

18    drawing out the proceedings.”)       Given the apparent broad evidentiary

19    scope of the State Case, this trial-within-a-trial would

20    “considerably delay[] an already lengthy trial.”          Id.

21

22

23
            5As the government previously explained to defendants, the
24    government has not taken possession of nor reviewed the discovery
      maintained in the State’s custody underlying the charges in the State
25    Case (although it has made efforts to make such discovery available
      to all defendants in this case) and thus has not investigated or
26    reviewed the evidence underlying those charges. (See 331-3.)
      However, should issues regarding the State Case become admissible at
27    trial, the government will need to develop its understanding of the
      State’s charges and prepare to offer evidence completing the picture
28    of defendants R. Ayvazyan’s and A. Ayvazyan’s involvement in that
      alleged conduct.
                                        11
     Case 2:20-cr-00579-SVW Document 550 Filed 06/20/21 Page 17 of 18 Page ID #:6511



1           The government’s need to complete the picture would be

2     especially strong were defendants R. Ayvazyan and A. Ayvazyan to try

3     to pin responsibility for their criminal conduct in the Federal Case

4     on defendant T. Dadyan (who already has pleaded guilty here) based on

5     the allegations against her in the State Case - as both defendants R.

6     Ayvazyan and A. Ayvazyan have indicated may be part of their theories

7     of defense.    Indeed, defendants R. Ayvazyan and A. Ayvazyan are the

8     number two and three defendants (of twelve) charged in the State

9     Case.    Any defense contention that they are somehow absolved of
10    responsibility here due to defendant T. Dadyan’s alleged fraudulent
11    conduct in the State Case would require a mini-trial as to defendants
12    R. Ayvazyan’s and A. Ayvazyan’s criminal conduct alleged by the
13    State.    This would be a waste of time and cause undue delay,
14    particularly when balanced against the minimal probative value (at
15    best) of any evidence relating to the State Case.
16          Finally, introduction of evidence regarding the State Case

17    presents a substantial danger of unfair prejudice to the government.

18    The government anticipates that defendant R. Ayvazyan may seek to

19    continue his baseless, false argument, whether through his

20    examination of Detective Barnes or Agent Palmerton, that the

21    government somehow engineered the State’s 133-count indictment as a

22    means to deprive defendant of his rights in this case.           This is

23    false, as the government played no role in the State’s decision to

24    investigate and bring charges against defendant.          (See ECF 331.)     Any

25    such line of cross-examination, innuendo, or argument would unfairly

26    prejudice the government in its presentation of evidence to the jury

27    in this case, and further confuse the issues and mislead the jury.

28    Fed. R. Evid. 403.

                                             12
     Case 2:20-cr-00579-SVW Document 550 Filed 06/20/21 Page 18 of 18 Page ID #:6512



1     IV.   CONCLUSION

2           For the foregoing reasons, the government respectfully requests

3     that this Court preclude defendants from questioning witnesses or

4     offering evidence or argument regarding the State of California’s

5     investigation and prosecution in People of the State of California v.

6     Tamara Dadyan et al.

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             13
